IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
AT KNOXVILLE
April 28, 2020 Session

STATE OF TENNESSEE V. KEVIN LANE FILED

JUL 23 2020

Appeal from the Criminal Court for Knox County
No. 111396 Bobby R. McGee, Judge Clerk of they

Rec'd by_Ae

 

 

No. E2019-01293-CCA-R3-CD

 

Kevin Lane, Defendant, was indicted for multiple offenses stemming from incidents that
occurred at the home of his mother and involved both Defendant’s mother and brother.
Prior to trial, Defendant filed a motion in limine seeking to prohibit the State from
utilizing Defendant’s prior convictions for impeachment. After a jury trial, Defendant
was found guilty of three counts of aggravated criminal trespass, two counts of assault,
one count of theft, five counts of domestic assault, one count of robbery, and one count of
carjacking. As a result of the convictions, he was sentenced to an effective sentence of
twenty-three years. After the denial of a motion for new trial, Defendant filed a timely
notice of appeal. On appeal, the following issues are presented for our review: (1)
whether the evidence is sufficient to support the convictions; and (2) whether the trial
court erred by permitting the State to introduce evidence of prior bad acts in violation of
Tennessee Rule of Evidence 404(b). After a thorough review, we affirm the judgments
of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and J. Ross DYER, JJ., joined.

Forrest L. Wallace, Knoxville, Tennessee, for the appellant, Kevin Lane.
Herbert H. Slatery III, Attorney General and Reporter; Cody N. Brandon, Assistant

Attorney General; Charme P. Allen, District Attorney General; and Andrea Kline and
Lealand Price, Assistant District Attorneys General, for the appellee, State of Tennessee.

OPINION
Defendant was indicted by a Knox County Grand Jury in a multi-count indictment
after a series of events that took place on May 4, 2017, at the residence of Gloria and
Keith Lane,' Defendant’s mother and brother. The indictment charged Defendant with

the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Offense Victim
l Aggravated Burglary Gloria and Keith Lane
2 Aggravated Burglary | Gloria and Keith Lane
(theft)
3 Abuse of an Adult Keith Lane
4 Domestic Assault Keith Lane
(bodily injury)
5 Domestic Assault Keith Lane
(fear bodily injury)
6 Theft Gloria Lane
(car keys)
0 Abuse of an Adult Gloria Lane
(bodily injury)
8 Domestic Assault Gloria Lane
(bodily injury)
9 Domestic Assault Gloria Lane
(fear of bodily injury)
10 Aggravated Burglary Gloria and Keith Lane
11 Abuse of an Adult Keith Lane
12 Domestic Assault Keith Lane
(caused bodily injury)
13 Domestic Assault Keith Lane
(fear of bodily injury)
14 Robbery Gloria Lane
(related to car keys)
15 Carjacking Gloria Lane

 

 

Prior to trial, Defendant filed a motion in limine seeking to exclude evidence that
the State “intend[ed] to offer or contemplate{d] offering pursuant to Rules 608(a),
608(b)(3) and 609(a)(3) of the Tennessee Rules of Evidence.” Defendant also filed a
motion seeking a hearing on the “admissibility or exclusion of any 404(b)-type
evidence.” The trial court reserved ruling on the motion until trial. The State filed a

 

' Because Defendant and his brother have similar names, we will refer to the victim, Keith Lane,
by his first name. We mean no disrespect to the victim but choose to utilize his first name for clarity.

-2-
notice of impeachment, giving notice pursuant to Rule 609 of its “intent to use certain
prior convictions for impeachment.” The notice listed 39 prior convictions spanning the
time period from 1984 to 2012.

The trial court held a hearing on the pretrial motions. At that hearing, the State
conceded that the majority of Defendant’s convictions were beyond the “ten-year kind of
reach back” and that they would not be permitted to “ask on cross-examination [about
those convictions] unless the door was opened in some way.” The State argued that three
of Defendant’s prior convictions could be utilized for impeachment. The trial court
agreed and excluded proof of Defendant’s prior convictions for impeachment purposes
with the exception of three convictions, including a theft conviction from 2009, a
burglary conviction from 2007, and an aggravated assault conviction from 2012.

With respect to Defendant’s motion to exclude 404(b) evidence, counsel for
Defendant explained that this “relates to notice of impeachment,” “a series of orders of
protection,” and “allegations of substance abuse.” Counsel explained that this was a
“family saga” involving a history of orders of protection that went back 25 years, all with
a “similar factual basis.” The trial court decided to defer ruling on these matters to trial
because it was not clear “what context these things may be brought up.”

At trial, the State sought to introduce a ten-year order of protection that was still in
place at the time the incidents that led to the indictment herein occurred. The order of
protection at issue prohibited Defendant from being at the residence where the incident
occurred. Counsel for Defendant objected. The trial court determined that “whether or
not [Defendant] had permission to be on those premises [wa]s very material and
important to the question of burglary” and “relevant on that point.” The trial court
determined that in order “to explain the fear and apprehension the victims had, . . . , that
[Defendant’s] conduct and the Orders of Protection that were taken - - at least one that’s
in and another one that I’ve agreed to let in - - to explain the experience the victims were
having [wa]s a material issue that [wa]s not propensity by itself.” The trial court further
explained, “{i]t [wa]s another separate material issue and this evidence [wa]s relevant
with respect to that issue, and the Court d[id] find that . . . the probative value of the
evidence d[id] outweigh any danger of unfair prejudice to [Defendant] to commit that
finding on the record.” Ultimately, the trial court permitted the State to admit three
orders of protection into evidence. All three orders of protection prohibited Defendant
from contact with Ms. Lane and Keith at the time of the incidents.

Proof at trial revealed that in May of 2017 Ms. Lane was in her late-70s. She lived
in a home in Knox County and suffered from rheumatoid arthritis, Type 2 diabetes,
hypertension, and right foot neuropathy. The neuropathy affected the way that she
walked. Her son Keith also lived at the home. Keith, who was in his 50s at the time,

-3-
suffered from systemic lupus and had suffered a stroke. He typically used either a cane
or a walker when he walked. Ms. Lane had two cars at the house, a 2007 Toyota Camry,
and an inoperable Lincoln that belonged to her ex-husband. The Lincoln was kept under
a tarp in the driveway.

In the weeks leading up to the incidents of May 4, Defendant had been staying at
his mother’s house and slept in a spare room on a pull-out couch. Defendant had not
stayed at the house for a number of years. He did not have a key to the house or know
the code to the alarm system. Ms. Lane explained that there had been problems with
Defendant before and that she had gotten an order of protection against Defendant in the
past. Despite their history of family problems, Ms. Lane explained that she loved her son
and let him come back home. Ms. Lane admitted that she provided small amounts of
cash to Defendant when he was staying at her home. She explained that she thought
Defendant was staying at the home on a temporary basis. Ms. Lane recalled that
Defendant eventually started to demand money and often wanted to use the car. Ms.
Lane thought that Defendant might be abusing drugs and explained that she did not feel
entirely safe with Defendant at the home so she asked him to leave on May 3. She told
him that he “had to go, and not to come back.” Ms. Lane tried to give Defendant contact
information for treatment facilities but Defendant did not take advantage of the
information.

In the early morning hours of May 4, Ms. Lane was awakened when Keith yelled
out for her help. Defendant used Keith’s cane to threaten him, and Defendant hit Keith in
the chest with his fist. Keith explained that he was afraid because Defendant had hurt
him on a prior occasion in June 2011. On this occasion, Defendant came into Keith’s
room and hit Keith “a bunch of times” in the face and on the chest. As a result of
Defendant’s actions in 2011, Keith obtained an order of protection against Defendant.

Ms. Lane responded to the shouts from Keith by getting out of bed and heading
toward Keith’s bedroom. She met Defendant in the hallway. She was “[s]cared, puzzled
[and] angry” that Defendant was in her house. She went to Keith’s bedroom, made sure
Keith was safe and returned to her own bedroom to call 911. Ms. Lane thought she heard
Defendant leave through the garage.

When the police arrived, they could not determine how Defendant entered the
home. Ms. Lane later discovered that a window screen had been removed from a broken
bathroom window. The curtain on the window was torn and there was blood smeared on
the curtain. She surmised that Defendant entered the house through the bathroom
window. The police did not find Defendant. While the police were at the house, Ms.
Lane discovered that there was a key broken off in the ignition of the Camry. Ms. Lane
explained that Defendant had not been permitted to use the Camry for “many” years. Ms.

-4-
Lane had driven the vehicle earlier the day before but remembered placing the key inside
her purse “under the pillow on the other side of [her] bed.” She was able to get the
broken key out of the ignition. Ms. Lane went back to sleep after the police left. When
she awoke sometime later that morning, she went outside to get the mail and the
newspaper. Still uneasy about the events of early that morning, she asked Keith to watch
her as she walked across the street to the mailbox. Ms. Lane got the mail and the paper
and started to walk back toward the house. She stopped at the Lincoln in the driveway
and lifted the cover on the car. Defendant was inside the vehicle. He sat up. Ms. Lane
was frightened and began to walk quickly toward the house. Defendant got out of the
Lincoln, chased her down, and pushed her as she reached the top of the handicap ramp in
the front of the home. Ms. Lane fell into the side of the house but was able to catch
herself before she fell to the ground. She twisted and smashed her glasses in the process
and felt “helpless.” Defendant went inside the house, hitting Keith and knocking him to
the ground. Ms. Lane went inside the house after Defendant. Defendant yelled at Ms.
Lane, and demanded that she start the Camry. Ms. Lane refused to honor Defendant’s
demand, claiming that she did not have a key even though she had the spare key to the
Camry in her pocket. Defendant pushed Ms. Lane down the hallway of the home,
grabbed her arm, and forced her toward the garage. Ms. Lane claimed that she was
“helpless” and was certain that Defendant “was going to hurt [her] more.” Ms. Lane tried
to defend herself as Defendant pulled her into the garage.

Sometime during her tussle with Defendant, the spare key to the Camry fell out of
Ms. Lane’s pocket onto the floor of the garage. Defendant demanded that she pick up the
key and start the car. Ms. Lane finally complied when Defendant told her to “get in here
and start the car.” Once the car started, Defendant jerked Ms. Lane out of the car, got
behind the wheel, and drove off. The car contained Keith’s walker and several canes.
Once Defendant was gone, Ms. Lane called 911.

When the police arrived, the officer showed her how to place a bar on the
bathroom window to prevent entry. The officer also suggested she apply for an order of
protection. Ms. Lane went to the Family Justice Center to get an order of protection and
discovered that the order of protection she had gotten several years prior was still in
effect. Someone at the Family Justice Center took photographs of Ms. Lane’s injuries
which included bruises and scratches on her arms and injuries to her thigh.

Defendant brought the car back to Ms. Lane’s home the next day. When he
returned the car, he told Ms. Lane that the car was out of gas. Ms. Lane got her purse and
got into the car with Defendant. They went to a gas station and put gas in the car. Ms.
Lane contemplated notifying the police, but she did not see any officers while they were
out, so she returned home.
Defendant was not arrested until May 8 after spending the night at Ms. Lane’s
home. Defendant did not testify at trial. He called Officer Ian Green to testify on his
behalf. Officer Green responded to the call at Ms. Lane’s house on May 4. He admitted
that it took several hours for officers to respond to the call. Once he and other officers
arrived, they determined that nothing was out of the ordinary at the house. He recalled
the broken bathroom window. He did not recall any visible injuries on Ms. Lane or
Keith, and both declined the offer to call an ambulance. Officer Green was under the
impression that the victims were reluctant to tell the officers the entire story because it
was a family issue but admitted that he did not follow typical procedure because he failed
to separate the witnesses at the scene.

The jury found Defendant not guilty of abuse of an adult in count 11 and domestic
assault in count 12. Defendant was found guilty of the lesser-included offense of
aggravated criminal trespass in counts 1, 2, and 10; six counts of domestic assault in
counts 3, 4, 5,7 8, 9, and 13; one count of theft in count 6; one count of robbery in count
14; and one count of carjacking in count 15. At a sentencing hearing, the trial court
sentenced Defendant as a Range III persistent offender to an effective sentence of twenty-
three years. The trial court merged several convictions — count 10 (aggravated criminal
trespass) merged with count 2 (aggravated criminal trespass); count 4 (domestic assault)
and count 5 (domestic assault) merged with count 3 (domestic assault); and count 8
(domestic assault) and count 9 (domestic assault) merged with count 7 (domestic assault).
After the denial of a motion for new trial, this appeal followed.

Analysis
Evidence Admitted pursuant to Tennessee Rule of Evidence 404(b)

On appeal, Defendant first challenges the trial court’s decision to permit the State
to introduce evidence of prior bad acts. Specifically, Defendant argues that it was
“highly prejudicial to admit evidence of other crimes, wrongs, or acts that took place
prior to and contemporaneously with the instant offense,” namely the orders of protection
that were in effect on the date of the offense, allegations of Defendant’s substance abuse,
and Defendant’s prior convictions of theft, burglary, and aggravated assault. The State,
on the other hand, argues that the trial court did not abuse its discretion in admitting
evidence of Defendant’s actions because the evidence was “highly probative of material
issues and not unfairly prejudicial.” The State further argues that if there was any error, it
was harmless.

The threshold issue with regard to the admissibility of evidence is relevance.
Relevant evidence is evidence “having any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less probable

=@-
than it would be without the evidence.” Tenn. R. Evid. 401. “Evidence which is not
relevant is not admissible.” Tenn. R. Evid. 402. Even if evidence is deemed relevant, it
may be still be excluded “if its probative value is substantially outweighed by the danger
of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations
of undue delay, waste of time, or needless presentation of cumulative evidence.” Tenn.
R. Evid. 403. Additionally, “{e]vidence of a person’s character or trait of character is not
admissible for the purpose of proving action in conformity therewith on a particular
occasion.” Tenn. R. Evid. 404(a). However, “[e]vidence of other crimes, wrongs, or
acts” may be admissible for “other purposes,” such as proving identity, criminal intent, or
rebuttal of accident or mistake. Tenn. R. Evid. 404(b); State v. Thacker, 164 8.W.3d 208,
239-40 (Tenn. 2005). Under Rule 404(b), the evidence must be excluded “if its probative
value is outweighed by the danger of unfair prejudice.” Tenn. R. Evid. 404(b)(4).

We must first determine whether the admissibility of the evidence should have
been analyzed under Rule 403 or 404(b). “Rule 403 is a rule of admissibility, and it
places a heavy burden on the party seeking to exclude the evidence.” State v. James, 81
S.W.3d 751, 757 (Tenn. 2002). On the other hand, most authorities suggest that trial
courts take a “restrictive approach of 404(b) . . . because ‘other act’ evidence carries a
significant potential for unfairly influencing a jury.” Neil P. Cohen et al., Tennessee Law
of Evidence § 4.04[8][e] (4th ed. 2000). Traditionally, courts of this state have viewed
any testimony of prior bad acts by a defendant as inadmissible when used as substantive
evidence of guilt of the crime on trial. State v. Parton, 694 S.W.2d 299, 302-03 (Tenn.
1985). In those instances where the prior conduct or acts are similar to the crimes on
trial, the potential for a prejudicial result increases. State v. Bordis, 905 S.W.2d 214, 232

(Tenn. Crim. App. 1995).

As set forth above, Rule 404(b) applies only to prior “bad acts,” State v. Clark,
452 S.W.3d 268, 289 (Tenn. 2014), and testimony about behavior which is relevant and
which does not constitute a crime or bad act is not analyzed under the Rule. State v.
Reid, 213 S.W.3d 792, 814 (Tenn. 2006) (determining that possession of a gun, standing
alone, does not constitute a crime and therefore evidence of ownership of a gun is not a
bad act). If the behavior is indeed a bad act, we must then determine whether the trial
court substantially complied with Rule 404(b)’s procedural requirements prior to
admitting the evidence in order to determine the appropriate standard of review. DuBose,
953 S.W.2d at 652 (applying abuse of discretion standard when trial court substantially
complies with the procedural requirements of Rule 404(b)(1)-(4)).

A. Orders of Protection

First, Defendant complains that the trial court improperly determined that prior
orders of protection were admissible under 404(b). Here, in order to establish that

-7-
Defendant committed an aggravated burglary, the State needed to prove that Defendant
entered Ms. Lane’s home without her effective consent. To do so, the State sought to
introduce three orders of protection which all prohibited Defendant from having contact
with Ms. Lane and Keith. The trial court held a hearing out of the jury’s presence. After
listening to argument, the trial court determined that the orders of protection were
relevant to show Defendant did not have Ms. Lane’s consent to enter the home. The trial
court also determined that the probative value of the orders of protection outweighed the
risk of unfair prejudice because the content of the orders gave the jury more information
than they already had about Defendant’s prior behavior. Ms. Lane testified on cross-
examination that Defendant had already committed a trespass. This incident led to one of
the orders of protection. Moreover, Keith testified that Defendant assaulted him on a
prior occasion, leading to another one of the orders of protection. The third order
revealed that Defendant had previously violated an existing order of protection.

In our assessment, the trial court herein substantially complied with the procedural
requirements of 404(b), so our review is limited to whether the admission of the evidence
qualified as an abuse of discretion. Our supreme court recently stated that the abuse of
discretion standard of review is a “less rigorous review” of a trial court’s decision and
does not permit this Court to substitute its judgment for that of the trial court. State v.
McCaleb, 582 S.W.3d 179, 185 (Tenn. 2019) (quoting Lee Med., Inc., 312 S.W.3d at
524). On review, courts should determine “(1) whether the factual basis for the [trial
court’s] decision is properly supported by evidence in the record, (2) whether the [trial]
court properly identified and applied the most appropriate legal principles applicable to
the decision, and (3) whether the [trial] court’s decision was within the range of
acceptable alternative dispositions.” Jd. (quoting Lee Med., Inc. v. Beecher, 312 S.W.3d
515, 524 (Tenn. 2010)) (citations omitted). The trial court did not abuse its discretion in
admitting the orders of protection as evidence.

B. Keith’s Testimony About Prior Assault

Next, Defendant complains that the trial court permitted Keith to testify about a
specific instance of assault that occurred in 2011 prior to the incidents at issue at trial. In
order to prove that Defendant committed domestic assault pursuant to Tennessee Code
Annotated section 39-11-222(b), the State had to prove that Defendant intentionally or
knowingly caused Keith to fear imminent bodily injury. The trial court determined,
outside the presence of the jury, that a material issue existed and that Keith’s testimony
was probative as to his state of mind. The trial court also determined that the probative
value of the testimony outweighed any prejudice as long as the testimony was limited to
that specific instance. Again, the trial court followed the proper procedure, and we
decline to determine that the trial court abused its discretion. See State v. Smith, 868
S.W.2d 561, 574 (Tenn. 1993) (finding that “violent acts indicating the relationship

-8-
between the victim of a violent crime and the defendant prior to the commission of the
offense are relevant to show [the] defendant’s hostility toward the victim, malice, intent,
and a settled purpose to harm the victim”).

C. Ms. Lane’s Testimony About Defendant's Suspected Drug Use

Defendant next complains that the trial court erred by permitting Ms. Lane to
testify that Defendant’s behavior led her to believe that Defendant was using drugs. Ms.
Lane explained that her suspicions were part of the reason she asked Defendant to leave
her home. It does not appear that Defendant objected to this testimony at trial.
Therefore, he has waived the issue on appeal. Tenn. R. App. P. 36(a).

D. Introduction of Prior Felony Convictions

Lastly, Defendant complains that the trial court erred in admitting his prior felony
convictions for theft, burglary, and aggravated assault. Under Rule 609, a trial court
utilizes a balancing test to determine whether the offense is relevant to the credibility of
the accused. State v. Mixon, 983 S.W.2d 661, 674 (Tenn. 1999). If the trial court
concludes that the offense is relevant to the credibility of the accused, it must also assess
whether the crime underlying the impeaching conviction is substantially similar to the
offense for which the accused is charged. State v. Waller, 118 S.W.3d 368, 373 (Tenn.
2003); Mixon, 983 S.W.2d at 673 (quoting Neil P. Cohen et al. Tennessee Law of
Evidence § 6.09.09, at 376 (3rd ed. 1995)). We review a trial court’s decision to admit
evidence of prior convictions pursuant to Tennessee Rule of Evidence 609 under an
abuse of discretion standard. Waller, 118 S.W.3dd at 371. Here, the trial court properly
determined prior to trial that pursuant to Tennessee Rule of Evidence 609, these three
prior felony convictions would “most likely” be admissible to impeach Defendant if he
chose to testify at trial. The trial court did not admit the convictions into evidence.
Defendant is not entitled to relief.

Sufficiency

Defendant also argues that the evidence was insufficient to support his convictions
for robbery and carjacking. Defendant does not challenge the remaining convictions.
While the caption for this issue states that the evidence was “insufficient to sustain a
guilty verdict for all convictions” the body of the argument on this issue discusses only
the convictions for robbery and carjacking. Thus, in our view, by failing to present
argument on the matter he has waived review of the sufficiency of the remaining
convictions. See Tenn. Ct. Crim. App. R. 10(b). Specifically, Defendant argues that his
actions constituted a theft, if anything at all, because he returned the car the next day and

9.
“did not deprive his mother of it.” Defendant contends that his conviction for carjacking
was not proven by the facts at trial because he did not use force and/or intimidation when
he took the car from his mother. The State disagrees, first noting that Defendant fails to
properly challenge any of the convictions save the robbery and carjacking, and, in any
event, the evidence was sufficient to support those convictions.

Well-settled principles guide this Court’s review when a defendant challenges the
sufficiency of the evidence. The relevant question is whether any rational trier of fact
could have found the accused guilty of every element of the offense beyond a reasonable
doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The
jury’s verdict replaces the presumption of innocence with one of guilt; therefore, the
burden is shifted onto the defendant to show that the evidence introduced at trial was
insufficient to support such a verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002).
The prosecution is entitled to the “‘strongest legitimate view of the evidence and to all
reasonable and legitimate inferences that may be drawn therefrom.’” State v. Goodwin,
143 §.W.3d 771, 775 (Tenn. 2004) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn.
2000)). Questions concerning the “‘credibility of the witnesses, the weight to be given
their testimony, and the reconciliation of conflicts in the proof are matters entrusted to the
jury as the trier of fact.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting
State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). “‘A guilty verdict by the jury,
approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution’s theory.’” Reid, 91 S.W.3d at 277
(quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)). It is not the role of this
Court to reweigh or reevaluate the evidence, nor to substitute our own inferences for
those drawn from the evidence by the trier of fact. Jd. The standard of review is the
same whether the conviction is based upon direct evidence, circumstantial evidence, or a
combination of the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Hanson, 279 8.W.3d 265, 275 (Tenn. 2009).

Robbery is defined as “the intentional or knowing theft of property from the
person of another by violence of putting the person in fear.” T.C.A. § 39-13-401. “A
person commits theft of property if, with intent to deprive the owner of property, the
person knowingly obtains or exercises control over the property without the owner’s
effective consent.” T.C.A. § 39-1-4-103(a). It is possible to commit robbery “by
asserting control over the property without any degree of asportation or physical taking.”
State v. Nix, 922 S.W.2d 894, 900-01 (Tenn. Crim. App. 1995). Carjacking is the
intentional or knowing taking of a motor vehicle from the possession of another by use of
force or intimidation. T.C.A. § 39-13-404(a)(2). Actual possession can be established
when the person possessing the car “is in actual possession of his or her car” or is “‘in, on,
or immediately adjacent to it.” State v. Edmondson, 231 S.W.3d 925, 928 (Tenn. 2007).
“Historically, when two means of committing an offense were charged in the conjunctive

-10-
in a single count of an indictment as part of the same transaction, proof of either sufficed
to support a conviction.” State v. Zonge, 973 S.W.2d 250, 254 (Tenn. Crim. App. 1997).

Here, Defendant broke off a key in the ignition of the Camry, repeatedly asked
Ms. Lane for her spare key, and dragged her down the hallway toward the garage.
Sometime during the tussle, the key fell out of Ms. Lane’s pocket. Defendant threatened
to hurt her if she did not give him the key and eventually demanded that Ms. Lane start
the car. Once Ms. Lane complied by starting the car, Defendant yanked her out of the car
and drove off. Defendant argues that he merely committed a theft and that he just wanted
to “borrow” the car. The jury heard the evidence and determined Defendant was guilty of
robbery. The evidence was sufficient to support this conviction.

Likewise, the evidence was sufficient to support the conviction for carjacking.
Not only did Defendant drag Ms. Lane down the hallway toward the garage, once Ms.
Lane started the car, Defendant yanked her out of the driver’s seat and drove away. Ms.
Lane testified that she was afraid and felt helpless. Defendant was charged with the use
of force or intimidation to commit the carjacking. Thus, proof that he used cither force or
intimidation would suffice to support the conviction. Defendant’s assertion that Ms.
Lane “voluntarily” entered the garage and turned over the car of her own volition clearly
was not accepted by the jury. This was their prerogative. Defendant is not entitled to
relief on this issue.

Conclusion

   

For the foregoing reasons, the judgmentsf the trial court are affirmed.

Moke (G

f mon L. cme JUDGE

-1ll-